Citation Nr: 0310865	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-16 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left knee disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
diabetes mellitus with peripheral neuropathy, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for an 
anxiety neurosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1951 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The record reflects that by rating decision dated in March 
2001, a total disability evaluation based on individual 
unemployability was denied.  Because the appellant has not 
filed a notice of disagreement pertaining to this 
determination, it is not before the Board for appellate 
review.  See 38 U.S.C.A. § 7105(a) (West 2002).

The Board has carefully reviewed all of the evidence of 
record, and finds that the claim must be remanded to comply 
with recently enacted legislation and court precedent.


REMAND

Shortly after submission of the appellant's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Among other directives, the VCAA eliminated the well-grounded 
claim requirement; expanded the duty of VA to notify the 
appellant and the representative of requisite evidence, and 
enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993); (Holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).  

The record does not reflect that the appellant has been 
apprised of the evidence which would substantiate his claims, 
in accordance with the VCAA and the Quartuccio ruling.  The 
RO should ensure that he is provided such information, and is 
provided with information regarding the other applicable 
provisions of the VCAA and given information concerning the 
applicable time limits for the submission of additional 
evidence. 

Additionally, in September 2002 the Board undertook 
additional development with respect to the issues listed on 
the title page of this action pursuant to authority granted 
by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have been completed and have resulted 
in the acquisition of VA medical examinations and clinical 
records.  Those records have been associated with the claims 
file.  

Subsequent to this development of the evidence, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 
1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  


The Federal Circuit also held that 38  
C.F.R. § 19.9(a)(2)(ii)  (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to  38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In the instant case, the appellant has not waived his right 
to have the additional evidence (i.e., the medical 
examinations directed by the Board in September 2002) to be 
considered initially by the RO.  A remand of the case is 
therefore required to comply with DAV.  

Finally, the record indicates that the Board member 
conducting the July 2002 Travel Board hearing is no longer 
employed by the Board.  Pursuant to 38 C.F.R. 
§ 20.707, the Member of the Board who conducts a hearing 
shall participate in making the final determination of the 
claim.  Accordingly, the RO should contact the appellant and 
ascertain if he desires to present testimony on the claims at 
issue before another member of the Board.  He should be 
notified that his transcript from the July 2002 is of record 
and will be considered by the Board in its decision.  If the 
appellant fails to respond to this inquiry, another Travel 
Board hearing should be scheduled.   

In order to give the appellant every consideration with 
respect to the present appeal, the Board finds that this case 
should be REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
have been fulfilled to include advising 
the appellant of what evidence would 
substantiate his claims in accordance 
with the provisions of the VCAA; 
information regarding the applicable time 
limits for the submission of evidence 
should be communicated to him.  
Contemporaneous with this advisement, the 
RO should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Contemporaneous with its advisement 
in paragraph 1, above, the RO will 
ascertain whether the appellant desires 
to present testimony concerning the 
claims at issue before another Member of 
the Board.  The RO should notify the 
appellant that the transcript from his 
July 2002 hearing is of record and will 
be considered by the Board in its 
decision.  If the appellant fails to 
respond to this request, the RO should 
schedule the appellant for a Travel Board 
hearing.  

3.  If in order and based on the 
appellant's response to number 2 above, 
the RO should then take such additional 
development action as it deems proper 
with respect to the claims, including if 
appropriate the conduct of any 
appropriate VA medical examinations.  
Following such development, the RO should 
review and readjudicate the claims.  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



